EXHIBIT 10.3

 

LOCK-UP AGREEMENT

 

December 12, 2018

 

Airborne Wireless Network

4115 Guardian Street, Suite C

Simi Valley, California 93063

 

Re: Exercises of Warrants for Airborne Wireless Network Securities

 

Ladies and Gentlemen:

 

The undersigned is a holder of shares of Series A Convertible Preferred Stock
(“Preferred Stock”), Series 1 Warrants to purchase shares of its Preferred
Stock, which originally expired on August 29, 2018, extended to May 29, 2018
(the “Series 1 Warrants”), Series 2 Warrants to purchase shares of its Preferred
Stock, which originally expired on November 29, 2018, extended to May 29, 2018
(the “Series 2 Warrants”) and Series 3 Warrants to purchase shares of its
Preferred Stock, which expire on May 29, 2019 (the “Series 3 Warrants,” together
with the Series 1 Warrants and the Series 2 Warrants, the “Warrants”, and
together with the Preferred Stock, the “Securities”) and shares of common stock,
par value $0.001 per share (“Common Stock”), of Airborne Wireless Network (the
“Company”). The Company has entered into that certain Exercise Agreement (the
“Exercise Agreement”), dated on or about the date hereof, by and between the
Company and another holder of Securities (the “Funding Holder”) for the purposes
of enhancing the predictability of the Company’s funding by agreeing that a
certain minimum number of the Warrants of the Funding Holder will be exercised
imminently. Concurrently herewith, the Company is entering into agreements with
each holder of Securities other than the Funding Holder substantially in the
form of this Lock-Up Agreement, mutatis mutandis (each such Lock-up Agreement,
other than this Agreement, collectively, the “Other Lock-Up Agreements”). This
agreement (this “Lock-Up Agreement”) shall only be effective as of the later of
(a) the time of execution and delivery by the Company and each holder of
Securities other than the Funding Holder and the undersigned (collectively, the
“Other Holders”) of an Other Lock-Up Agreement and (b) the time of execution and
delivery by the Company and the undersigned of this Lock-Up Agreement (such
later date, the “Effective Date”).

 

In consideration of the Company’s agreement to enter into the Exercise
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, effective as of the Effective Date,
the undersigned hereby agrees, solely for the benefit of the Company that,
without the prior written consent of the Company, the undersigned will not,
during the period specified in the following paragraph (the “Lock-Up Period”),
directly or indirectly, unless otherwise provided herein, (a) offer, sell, agree
to offer or sell, solicit offers to purchase, grant any call option or purchase
any put option with respect to, pledge, encumber, assign, borrow or otherwise
dispose of or transfer (each a “Transfer”) any Relevant Security (as defined
below) or otherwise publicly disclose the intention to do so, or (b) establish
or increase any “put equivalent position” or liquidate or decrease any “call
equivalent position” (in each case within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and the rules
and regulations thereunder) with respect to any Relevant Security or otherwise
enter into any swap, derivative or other transaction or arrangement that
Transfers to another, in whole or in part, any economic consequence of ownership
of a Relevant Security, whether or not such transaction is to be settled by the
delivery of Relevant Securities, other securities, cash or other consideration,
or otherwise publicly disclose the intention to do so. As used herein, the term
“Relevant Security” means any Security, share of Common Stock, warrant to
purchase any other security of the Company or any other entity that is
convertible into, or exercisable or exchangeable for, shares of Preferred Stock,
shares of Common Stock or any other equity security of the Company, in each case
owned beneficially or otherwise by the undersigned on the date hereof or
acquired by the undersigned during the Lock-Up Period. Notwithstanding the
foregoing, any Relevant Security may be pledged in connection with a bona fide
margin account or other loan or financing arrangement secured by such Relevant
Security and such pledge of such Relevant Security shall not be deemed to be
prohibited by this Lock-Up Agreement.

 

The Lock-Up Period will commence on the Effective Date and continue until 11:59
p.m. on January 9, 2019.

 

 

   



 

In furtherance of the undersigned’s obligations hereunder, the undersigned
hereby authorizes the Company during the Lock-Up Period to cause any transfer
agent for the Relevant Securities to decline to transfer, and to note stop
transfer restrictions on the stock register and other records relating to,
Relevant Securities for which the undersigned is the record owner and the
transfer of which would be a violation of this Lock-Up Agreement and, in the
case of Relevant Securities for which the undersigned is the beneficial but not
the record owner, agrees that during the Lock-Up Period it will cause the record
owner to cause the relevant transfer agent to decline to transfer, and to note
stop transfer restrictions on the stock register and other records relating to,
such Relevant Securities to the extent such transfer would be a violation of
this Lock-Up Agreement.

 

Notwithstanding the foregoing, the undersigned may transfer the undersigned’s
Relevant Securities:

 



 

(i) as a bona fide gift or gifts or

 

 

 

 

(ii) if the undersigned is a corporation, partnership, limited liability
company, trust or other business entity (1) to another corporation, partnership,
limited liability company, trust or other business entity that is a direct or
indirect affiliate (as defined in Rule 405 under the Securities Act of 1933, as
amended) of the undersigned, (2) to limited partners, limited liability company
members or stockholders of the undersigned, or (3) in connection with a sale,
merger or transfer of all or substantially all of the assets of the undersigned
or any other change of control of the undersigned, not undertaken for the
purpose of avoiding the restrictions imposed by this Lock-Up Agreement;



 

provided, in the case of clauses (i) and (ii), that (A) such transfer shall not
involve a disposition for value, (B) the transferee agrees in writing with the
Company to be bound by the terms of this Lock-Up Agreement, and (C) such
transfer would not require any filing under Section 16(a) of the Exchange Act
and no such filing is voluntarily made.

 

The Company shall, on or before 9:30 a.m., New York City time, on the first
business day after the date hereof, issue a Current Report on Form 8-K attaching
the form of this Lock-Up Agreement as an exhibit thereto (including all
attachments, the “8-K Filing”) disclosing all material terms of the transactions
contemplated hereby and pursuant to the Exercise Agreement and the Other Lock-Up
Agreements. From and after the filing of the 8-K Filing, the undersigned shall
not be in possession of any material, nonpublic information received from the
Company or any of its subsidiaries or any of their respective officers,
directors, employees, affiliates or agents, that is not disclosed in the 8-K
Filing. In addition, effective upon the filing of the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
subsidiaries or any of their respective officers, directors, affiliates,
employees or agents, on the one hand, and the older or any of its affiliates, on
the other hand, shall terminate and be of no further force or effect. The
Company shall not, and shall cause its officers, directors, employees,
affiliates and agents, not to, provide the undersigned with any material,
nonpublic information regarding the Company from and after the date hereof
without the express written consent of the undersigned. To the extent that the
Company delivers any material, non-public information to the undersigned without
the undersigned’s express prior written consent, the Company hereby covenants
and agrees that the undersigned shall not have any duty of confidentiality to
the Company, any of its subsidiaries or any of their respective officers,
directors, employees, affiliates or agent with respect to, or a duty to the to
the Company, any of its subsidiaries or any of their respective officers,
directors, employees, affiliates or agent or not to trade on the basis of, such
material, non-public information. The Company shall not disclose the name of the
undersigned in any filing other than the 8-K Filing, announcement, release or
otherwise, unless such disclosure is required by law or regulation. The Company
understands and confirms that the undersigned will rely on the foregoing
representations in effecting transactions in securities of the Company.

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Lock-Up Agreement and that this Lock-Up
Agreement has been duly authorized (if the undersigned is not a natural person)
and constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents necessary in connection with the enforcement
hereof. Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date of this Lock-Up Agreement.

 

  2

   



 

In exchange for the undersigned executing and delivering this Lock-Up Agreement
and other good and valuable consideration, (i) the Company (and its parents,
subsidiaries, affiliates, officers, directors, agents, assigns, representatives
benefit plans and programs, servants and employees (each, a “Related Party”), as
applicable, voluntarily, irrevocably and unconditionally release and forever
discharge the undersigned (and any of its Related Parties) and each of their
respective Related Parties) (collectively, the “Released Parties”) from any and
all claims of any nature (including but not limited to claims, rights, demands,
actions, suits, damages, losses, expenses, liabilities, indebtedness and causes
of action), excluding any losses arising primarily as a result of any material
violation by a Released Party of any U.S. state or federal securities law
applicable to the Released Party (collectively, “Claims”), whether known or
unknown, which the Company has or may have up to and including the date hereof
against any Released Party.

 

This Lock-Up Agreement shall be governed by and construed in accordance with the
laws of the State of New York, without regard to the conflict of laws principles
thereof. Delivery of a signed copy of this Lock-Up Agreement by facsimile or
e-mail/.pdf transmission shall be effective as the delivery of the original
hereof.

 

The obligations of the undersigned under this Lock-Up Agreement are several and
not joint with the obligations of any Other Holder under any Other Lock-Up
Agreement or under any other agreement, and the undersigned shall not be
responsible in any way for the performance of the obligations of any Other
Holder under any Other Lock-Up Agreement or under any other agreement. Nothing
contained herein or in this Lock-Up Agreement, and no action taken by the
undersigned pursuant hereto, shall be deemed to constitute the undersigned and
the Other Holders as a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the undersigned and the Other
Holders are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Lock-Up Agreement and the
Company acknowledges that the undersigned and the Other Holders are not acting
in concert or as a group with respect to such obligations or the transactions
contemplated by this Lock-Up Agreement or any other Lock-Up Agreement. The
Company and the undersigned confirm that the undersigned has independently
participated in the negotiation of the transactions contemplated hereby with the
advice of its own counsel and advisors. The undersigned shall be entitled to
independently protect and enforce its rights, including, without limitation, the
rights arising out of this Lock-Up Agreement, and it shall not be necessary for
any Other Holder to be joined as an additional party in any proceeding for such
purpose nor shall the undersigned have any right of enforcement or otherwise
against any Other Holder related hereto.

 

The Company hereby represents and warrants as of the date hereof and covenants
and agrees from and after the date hereof that it will enforce the provisions of
each Other Lock-Up Agreement in accordance with its terms and not waive any
provisions thereof. If any party to any Other Lock-Up Agreement breaches any
provision of such Other Lock-Up Agreement, the Company shall promptly use its
best efforts to seek specific performance of the terms of such Other Lock-Up
Agreement. Despite the foregoing prohibition, if any terms offered to any Other
Holder with respect to hereto or any waiver, modification or amendment (or
consent to permit any term or condition of this Lock-Up Agreement not to apply,
in whole or in part, to any portion of any security) of any term offered to any
Other Holder (each a “Settlement Document”), is or will be more favorable to
such Other Holder than those of the undersigned and this Lock-Up Agreement, then
(i) the Company shall provide notice thereof to the undersigned promptly
following the occurrence thereof and (ii) the terms and conditions of this
Lock-Up Agreement shall be, without any further action by the undersigned or the
Company, automatically amended and modified in an economically and legally
equivalent manner such that the undersigned shall receive the benefit of the
more favorable terms and/or conditions (as the case may be) set forth in such
Settlement Document, provided that upon written notice to the Company at any
time the undersigned may elect not to accept the benefit of any such amended or
modified term or condition, in which event the term or condition contained in
this Lock-Up Agreement shall apply to the undersigned as it was in effect
immediately prior to such amendment or modification as if such amendment or
modification never occurred with respect to the undersigned. The provisions of
this paragraph shall apply similarly and equally to each Settlement Document.

 

Each party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address for such notices to it under this letter
agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any manner permitted by law. Each party hereby irrevocably waives any
right it may have, and agrees not to request, a jury trial for the adjudication
of any dispute hereunder or in connection with or arising out of this letter
agreement or any transaction contemplated hereby.

 

  3

   



 

This Lock-Up Agreement constitutes the entire agreement among the parties hereto
with respect to the subject matter hereof and supersedes all prior negotiations,
letters and understandings relating to the subject matter hereof and are fully
binding on the parties hereto.

 

This Lock-Up Agreement may be executed simultaneously in any number of
counterparts. Each counterpart shall be deemed to be an original, and all such
counterparts shall constitute one and the same instrument. This Lock-Up
Agreement may be executed and accepted by facsimile or PDF signature and any
such signature shall be of the same force and effect as an original signature.

 

The terms of this Lock-Up Agreement shall be binding upon and shall inure to the
benefit of each of the parties hereto and their respective successors and
assigns. This Lock-Up Agreement may not be amended, modified or waived without
the prior written consent of the parties hereto.

 

Very truly yours,

 

HUDSON BAY MASTER FUND LTD.

 

By: /s/ George Antonopoulos               

 

Name: George Antonopoulos              

 

Its: Authorized Signatory                     

 

AGREED AND ACCEPTED BY:

 

AIRBORNE WIRELESS NETWORK

 

By: /s/ Michael J. Warren         

 

Name: Michael J. Warren

 

Its: Chief Executive Officer

 

 



4



 